Citation Nr: 1742571	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Still's disease, also claimed as arthritis.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1992 to January 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file is currently under the jurisdiction of the St. Louis, Missouri RO.

The Board has recharacterized the Veteran's service connection claim for Still's disease more broadly to include arthritis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  

This case was previously remanded by the Board in August 2014, February 2016 and October 2016.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.
 
In October 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.



FINDINGS OF FACT

1.  The most probative (competent) evidence does not demonstrate that the Veteran's Still's disease, also claimed as arthritis, is related to active duty or manifested to a compensable degree within one year of separation from active duty.  

2.  The evidence is in equipoise as to whether the Veteran's PTSD is related to an in-service personal assault.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Still's disease, also claimed as arthritis, have not been met.  38 U.S.C.A. § 1101, 5107 (b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (b)(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that, at the October 2015 Board hearing, the Veteran identified additional medical records that were potentially relevant to the Veteran's claim for entitlement to service connection for Still's disease, also claimed as arthritis.  In its October 2016 remand, the Board directed the AOJ to contact the Veteran to get the names, addresses, and dates of the treatment identified at the Board hearing, and then obtain that evidence once the necessary authorization was secured.  The record indicates that the AOJ sent the Veteran a notification letter in November 2016 asking for further information on the medical records identified at the October 2015 Board hearing.  There is no indication that the Veteran responded to that notification letter.  Although VA has a duty to assist the Veteran in substantiating her claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  Accordingly, the Board finds that VA satisfied its duty to assist the Veteran by sending the November 2016 notification letter.  Because the Veteran did not respond to the November 2016 notification letter, no further action is required on VA's part.  

General Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree (rated at least 10 percent disabling) within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309 (a).  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For claims certified to the Board on or after August 4, 2014, such as the present claim, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125 (a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

Special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F. 3d 1379, 1382 (Fed. Cir. 2011).  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).    

Analysis - Still's Disease

The Veteran contends that her current Still's disease, also claimed as rheumatoid arthritis, is related to her active service.  Specifically, the Veteran contends that her current Still's disease is due to working in extreme cold computer rooms during service.  See, VA Form 21-526, Veteran's Application for Compensation and/or Pension received May 2007.
 
The evidence of record shows that the Veteran was diagnosed with Still's disease, rheumatoid arthritis, in May 2005.  Therefore, there is evidence of a current disability.  

As to an in-service event, injury or disease the Veteran received treatment in September 1999 for bilateral elbow and shoulder joint pain.  Accordingly, there is also evidence of an in-service injury in the form of joint pain, and the issue remaining for consideration as to direct service connection is whether the Veteran's current Still's disease is etiologically related to the in-service joint pain.

With respect to a nexus between the current disability and in-service joint pain, the only competent medical opinion of record is the April 2016 VA examination, which weighs against the Veteran's claim.  The April 2016 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that she had an in-service incident in 1995 when she had a fever, nausea and joint pains.  She further reported that she had no other symptoms for 8 or 9 years until she was diagnosed with Still's disease in 2005.  The Veteran stated that her last significant flare-up was in December 2014.  Upon examination, the April 2016 VA examiner noted that the Veteran has bilateral pain and limitation of motion that affects her wrists, hips, knees, ankles, feet and toes.  In addition, the Veteran's Still's disease affects her skin and mucous membranes.  The April 2016 VA examiner opined that the Veteran's Still's disease is less likely as not due to her military service.  As rationale, the April 2016 VA examiner stated that the Veteran's service treatment records do not contain a pattern of symptoms consistent with Still's disease or early onset of arthritis in service.  The VA examiner further stated that the Veteran's reported 1995 joint pain, fever and nausea is not consistent with an onset of Still's disease and the symptoms are more likely typical symptoms associated with flu since the Veteran had no other symptoms until 8 or 9 years later.  Additionally, the VA examiner stated that one would expect to have more occurrences of joint pain while in service due to physical training.  The VA examiner reviewed the Veteran's entire service treatment records and determined that incidents of nausea, headaches, joint pain and fever were related to distinct isolated illnesses that are not related to a diagnosis of Still's disease.  The VA examiner stated that the September 1999 note relating to joint pain was related to the Veteran riding her bike 100 miles that week after a 6 week hiatus not due to Still's disease since the elbow and shoulder joint pain resolved one week later after the Veteran stopped riding her bike.  

The only evidence indicating an association between the Veteran's current Still's disease and her active duty are the Veteran's own assertions.  At the October 2015 Board hearing the Veteran testified that she was first diagnosed with Still's disease in 2005 but stated she experienced nausea, headaches, fever and joint pain during service.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of Still's disease is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's current Still's disease had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of Still's disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   

The Board acknowledges the November 1999 separation examination in which the Veteran indicated she had suffered from swollen or painful joints.  However, the Veteran further noted that soreness in her elbows occurred during bike riding, that she did not have any current complaints, and there was no current diagnosis relating to the elbow soreness.  However, as stated above, the April 2016 VA examiner opined that the Veteran's 1999 elbow and shoulder soreness is attributable to her riding 100 miles after a 6 week hiatus, not to Still's disease.  The Board affords this opinion great weight because it is based on the examiner's specialized knowledge as a medical professional.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  To the extent the Veteran contends her Still's disease is related to her active duty, the Board notes that she has not been shown to possess the medical knowledge and expertise to make that assessment.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  Therefore, her statements are not considered competent and do not weigh against the probative value of the VA examiner's opinion.  As such, the Board finds that the probative evidence of record reflects that the Veteran's Still's disease is not related to her active service.      

The Board has also considered whether the Veteran is entitled to service connection for Still's disease as a "chronic disease."  See 38 C.F.R. § 3.303 (b).  Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309 (a).  The Board notes that the Veteran was diagnosed with Still's disease in 2005, 5 years after her separation from active service.  However, the Veteran has not argued, and the record does not show, that she was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309 (a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.  The prolonged period from separation from service until 2005 without complaints and/or treatments for Still's disease is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current Still's disease and an in-service event, injury or disease.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Analysis - PTSD

The Veteran asserts that she has PTSD that is related to an in-service sexual assault.  See, e.g., October 2015 Board hearing transcript.  Specifically, the Veteran reports that during basic training she was provided alcohol and assaulted on a beach.  The Veteran further asserts that she did not report the incident since she was underage and attempting to obtain a security clearance.  She suppressed memories of the assault until she remembered the incident after service.  See id.  

In April 2016 the Veteran was provided a VA PTSD examination.  The VA examiner noted that the Veteran reported being raped prior to entering service, was sexually assaulted during basic training and found a dead neighbor's body in the hallway.  The April 2016 VA examiner diagnosed the Veteran with PTSD under the DSM-5 based on her responses during the examination.  Additionally, a June 2009 VA psychology consultation diagnosed the Veteran with PTSD under DSM-IV due to military sexual trauma.  Accordingly, the April 2016 VA examination report and June 2009 VA psychology consultation provide competent evidence that the Veteran has a diagnosis of PTSD that conforms to the DSM-5 and DSM-IV diagnostic criteria and that her PTSD is based on an in-service personal assault.  Therefore, the question remaining for consideration is whether there is credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f). 

Concerning an in-service stressor, the service medical treatment records are absent for any report or complaints related to an assault.  However, the Board points out that a stressor of a personal assault can be corroborated by sources other than the Veteran's service records.  

A June 2009 VA women's health outpatient note reflects that the Veteran became weepy while discussing an in-service sexual trauma with recent flashbacks.  A June 2009 psychology consultation reflects the Veteran reported being "date raped" at a beach shortly after boot camp.  The Veteran reported she was intoxicated during the assault.  Additionally, the Veteran stated that after the incident she compartmentalized the assault and did not want to acknowledge that it happened.  The VA examiner diagnosed the Veteran with PTSD and stated it was due to her military sexual trauma.    

At an October 2014 VA psychiatry consultation the Veteran reported that "something happened when she was in training for clandestine high security work in military, she did not elaborate."  Additionally, during an October 2014 psychology initial evaluation note the Veteran stated that she was sexually assaulted by a man in Florida while she was on active duty, immediately after completing basic training.  

The Veteran testified before the undersigned VLJ in October 2015 that she experienced a sexual trauma shortly after entering service.  The Veteran further testified that she did not report the trauma since she was getting affiliated with her job and because she was attempting to obtain a security clearance.  

The Veteran was provided a VA PTSD examination in April 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The April 2016 VA examiner diagnosed the Veteran with PTSD under DSM-5.  The Veteran described three possible stressors relating to her PTSD.  The Veteran stated she was raped prior to service, she was sexually assaulted shortly after joining service and she found a neighbor's body after he committed suicide.  The VA examiner opined that it is "considered less than 50 percent likely that the incident of the sexual assault the veteran describes is etiologically related to her psychological symptoms."  As rationale the April 2016 VA stated that the Veteran did not describe a history which clearly linked the military sexual trauma as a significant causal factor impacting the onset of her psychological factors.    

In October 2016, VA received a correspondence from the Veteran's private treatment provider, R. D.  R. D. stated that the Veteran presented with psychosomatic symptomology consistent with patients with PTSD and that the Veteran had discussed her sexual trauma.  R. D. further stated that the Veteran described psychosomatic issues that are consistent with patients who have experienced a sexual assault.  

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F. 3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).  

With respect to the Veteran's stressor, it is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the probative weight that is to be assigned to it.  38 U.S.C.A. § 1154 (a); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, despite the April 2016 VA examination report which did not find a clear link between the Veteran's PTSD and her reported in-service sexual assault, the Board finds the Veteran's June 2009 VA women's health consultation, VA treatment records and the October 2016 private treatment record to be highly probative in corroborating the reported in-service personal assault.  Although the June 2009 women's health consultation, VA treatment records and October 2016 private treatment record are based on statements made to mental health professionals by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. (1997).  Furthermore, the Federal Circuit has held that medical evidence may be used to corroborate a personal assault stressor.  Menegassi, 683 F. 3d at 1382.  Here, the Veteran's report of in-service personal assault is consistently documented in the VA treatment records, both the June 2009 women's health consultation and the October 2016 private mental health provider stated the Veteran's PTSD is based on sexual trauma, and the April 2016 VA examination rendered a diagnosis of PTSD, at least in part, as a result of the Veteran's in-service sexual assault.

In light of the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD is related to her reported in-service sexual assault stressor.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for PTSD, is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.304 (f); see also Gilbert, 1 Vet. App. 49.   



ORDER

Entitlement to service connection for Still's disease, also claimed as arthritis, is denied.  

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


